                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

______________________________________________________________________________

IN RE:      BUILDING SECURITY UNDER THE               General Order No. 20-3
            EXIGENT CIRCUMSTANCES CREATED
            BY COVID-19 AND RELATED
            CORONAVIRUS
______________________________________________________________________________

  GENERAL ORDER REGARDING COVID-19 VIRUS PUBLIC EMERGENCY
______________________________________________________________________________

      The court is issuing this general order in response to the recent outbreak

of Coronavirus Disease 2019 (COVID-19) in the United States of America, and

specifically in the State of Wisconsin and the Eastern District of Wisconsin. The

Governor of the State of Wisconsin has declared a public health emergency in

response to the spread of the COVID-19 virus, and the Centers for Disease

Control and other public health agencies have advised public and private

entities to take precautions in order to reduce the spread of the virus. This

court has considered guidance from a variety of sources including the

Wisconsin Department of Health Services, the Centers for Disease Control and

Prevention and local public health authorities. It recognizes the need to take

measures to effectuate these goals, while also continuing to fulfill its mission

and keep both its civil and criminal court operations functioning.

      Based on the information available to date, including the estimated

number of persons infected currently with COVID-19 and the number of cases

projected to occur in the immediate future, the court makes the following

findings:


                                         1
      1.)      Current court operations present substantial health risks to the

public.

      2.)      It is not possible to summon a pool of potential jurors and conduct

a jury trial in a manner that does not expose potential jurors, counsel, court

staff and litigants to substantial and unacceptable health risks, specifically, the

danger of becoming infected with COVID-19.

      3.)      Such risks may be significantly mitigated by temporarily modifying

court operations; and

      4.)      Good cause exists to implement temporary changes to court

procedures.

      Based on these findings, the court ORDERS the following:

      United States Marshal Service (“USMS”) law enforcement personnel and

USMS-deputized contract court security officers shall deny building access to

individuals who may be infected with COVID-19 or otherwise appear to pose a

public health risk. All persons seeking to enter courthouses within the Eastern

District of Wisconsin will be required to answer the following questions:

      •     Are you experiencing symptoms of fever, cough or shortness of

            breath?

      •     Have you been in close contact with someone confirmed or who is

            being evaluated for COVID-19?

      •     Have you recently visited an area that is subject to quarantine

            because of COVID-19 infection?




                                          2
      Persons who answer “yes” to any of the above questions will be denied

courthouse access. Persons who exhibit symptoms of illness potentially

indicating COVID-19 infection will be denied access. USMS law enforcement

personnel and USMS-deputized court security officers have the authority to

deny courthouse access to persons who otherwise reasonably appear to present

a health risk. Those denied access will be provided information regarding the

appropriate individual or entity to contact.

      Dated in Milwaukee, Wisconsin this 16th day of March, 2020.

                                      BY THE COURT:



                                      ___________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3
